      Case: 1:18-cr-00484-CAB Doc #: 17 Filed: 02/12/19 1 of 2. PageID #: 155



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO


UNITED STATES OF AMERICA,                     )       CASE NO. 1:18CR00484-001
                                              )
       Plaintiff,                             )
                                              )
       vs.                                    )       JUDGE CHRISTOPHER A. BOYKO
                                              )
                                              )
                                              )
                                              )
RUFUS TAYLOR,                                 )       MOTION TO CONTINUE
                                              )
               Defendant,                     )


       Now comes the Defendant, RUFUS TAYLOR, by and through undersigned Counsel,

Michael H. Peterson, and hereby respectfully request this Honorable Court continue the

Sentencing hearing set for April 18th, 2019. On grounds of counsel has a conflict in his schedule

that just arose and is unavailable for this hearing. Counsel request that this Honorable Court reset

said hearing for a date more convenient for all concerned. Counsel has also been in contact with

the prosecutor and is aware of the filing of this continuance and has no objections.

       Said request is being made for good cause and not for purposes of delay.

                                              Respectfully Submitted,

                                              /s/ Michael H. Peterson
                                              MICHAEL H. PETERSON (0010599)
                                              Counsel for the Defendant
                                              820 West Superior Ave., Suite 800
                                              Cleveland, Ohio 44113
                                              Telephone: (216) 771-1900
                                              Facsimile: (216) 566-0738




                                                  1
      Case: 1:18-cr-00484-CAB Doc #: 17 Filed: 02/12/19 2 of 2. PageID #: 156



                               CERTIFICATE OF SERVICE

       A true copy of the foregoing Motion to Continue has been delivered electronically on this

12th, day of January, 2019 to Elliot D. Morrison, Assistant US Attorney for the Nothern District

of Ohio via the ECF/PACER electronic filing system.


                                                           /s/ Michael H. Peterson
                                                           MICHAEL H. PETERSON
                                                           Counsel for the Defendant




                                               2
